            Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 1 of 13



                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

PHILADELPHIA INDEMNITY INSURANCE
COMPANY
231 SAINT ASAPHS ROAD, SUITE 100
BALA CYNWYD, PA 19004

       and

ALLSTATE INSURANCE COMPANY
2775 SANDERS ROAD
NORTHBROOK, IL 60062

       and

SAFECO INSURANCE COMPANY OF
AMERICA
175 BERKLEY STREET                            Case No.: 1:20-CV-00651
BOSTON, MA 02116
                                              Trial by Jury Requested
       and

STATE FARM FIRE & CASUALTY
COMPANY
ONE STATE FARM PLAZA
BLOOMINGTON, IL 61710

                      Plaintiffs

       v.

APPLE INC.
1 INFINITE LOOP
MS: 38-3TX
CUPERTINO, CA 95014

Serve on: Resident Agent
CT Corporation System
818 West Seventh Street, Suite 930
Los Angeles, CA 90017

                      Defendant
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 2 of 13



                                          COMPLAINT

       Plaintiffs, Philadelphia Indemnity Insurance Company, Allstate Insurance Company,

Safeco Insurance Company of America and State Farm Fire & Casualty Company (collectively,

“Plaintiffs”), by and through their attorneys, James D. Skeen, Terry L. Goddard Jr., and Skeen

& Kauffman, LLP, hereby submit their Complaint and Jury Demand against Defendant, Apple Inc.,

and in support thereof aver as follows:

                                             PARTIES

       1.      Plaintiff, Philadelphia Indemnity Insurance Company (“PIIC”) is a corporation

organized and existing under the laws of the Commonwealth of Pennsylvania, with its principal

place of business located at 231 Saint Asaphs Road, Suite 100, Bala Cynwyd, PA 19004. At all

times relevant hereto, PIIC was duly authorized to engage in the business of insurance in Maryland.

       2.      Plaintiff, Allstate Insurance Company (“Allstate”) is a corporation organized and

existing under the laws of the State of Illinois, with its principal place of business located at 2775

Sanders Road, Northbrook, IL 60062. At all times relevant hereto, Allstate was duly authorized to

engage in the business of insurance in Maryland.

       3.      Plaintiff, Safeco Insurance Company of America (“Safeco”) is a corporation

organized and existing under the laws of the State of New Hampshire, with its principal place of

business located at 175 Berkley Street, Boston, MA 02116. At all times relevant hereto, Safeco

was duly authorized to engage in the business of insurance in Maryland.

       4.      Plaintiff, State Farm Fire & Casualty Company (“State Farm”) is a corporation

organized and existing under the laws of the State of Illinois, with its principal place of business

located at One State Farm Plaza Bloomington, IL 61710. At all times relevant hereto, State Farm

was duly authorized to engage in the business of insurance in Maryland.



                                                  2
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 3 of 13



       5.      At all times relevant hereto, PIIC provided property insurance to Severn House

Condominium Association (“Severn House” or the “PIIC Subrogor”) in connection with its

properties located on Fairview Avenue, Annapolis, MD 21403, under a policy of insurance that

was in full force and effect on all relevant dates, and at all relevant times.

       6.      As a result of a fire that occurred on or about November 24, 2017 at the Severn

House properties, a claim was made on said insurance policy and, upon payment, PIIC became

subrogated to certain recovery rights and interests of the PIIC Subrogor for monies paid

thereunder, including the claims giving rise to the within cause of action.

       7.      At all times relevant hereto, Allstate provided property insurance to Kathleen and

Mark Buckley (the “Buckleys”) in connection with their property located at 774 Fairview Avenue,

Unit C, Annapolis, MD 21403, under a policy of insurance that was in full force and effect on all

relevant dates and times.

       8.      At all times relevant hereto, Allstate provided property insurance to Rosemary and

Jung In Lee (the “Lees”) in connection with their property located at 774 Fairview Avenue, Unit

E, Annapolis, MD 21403, under a policy of insurance that was in full force and effect on all

relevant dates and times.

       9.      At all times relevant hereto, Allstate provided property insurance to Sharon and

James McInnis (the “McInnises”) in connection with their property located at 774 Fairview

Avenue, Unit B, Annapolis, MD 21403, under a policy of insurance that was in full force and

effect on all relevant dates and times.

       10.     At all times relevant hereto, Allstate provided property insurance to John and Sheila

Moran (the “Morans”) in connection with their property located at 772 Fairview Avenue, Unit E,

Annapolis, MD 21403, under a policy of insurance that was in full force and effect on all relevant

dates and times.
                                                   3
                Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 4 of 13



          11.    At all times relevant hereto, Allstate provided insurance to John Moran in

connection with his 1994 Freedom 35 vessel, under a policy of insurance that was in full force and

effect on all relevant dates and times.

          12.    At all times relevant hereto, Allstate provided property insurance to Yasmeen and

Iqbal Sorathia (the “Sorathias” and, collectively with the Buckleys, the Lees, the McInnises, the

Morans, and John Moran, the “Allstate Subrogors”) in connection with their property located at

768 Fairview Avenue, Unit D, Annapolis, MD 21403, under a policy of insurance that was in full

force and effect on all relevant dates and times.

          13.    As a result of the aforesaid fire, claims were made on said insurance policies and,

upon payment, Allstate became subrogated to certain recovery rights and interests of the Allstate

Subrogors for monies paid thereunder, including the claims giving rise to the within cause of

action.

          14.    At all times relevant hereto, Safeco provided property insurance to Margaret Bohl

(“M. Bohl”) in connection with her property located at 772 Fairview Avenue, Unit C, Annapolis,

MD 21403, under a policy of insurance that was in full force and effect on all relevant dates and

times.

          15.    At all times relevant hereto, Safeco provided property insurance to Barbara Bohl

(“B. Bohl” and, collectively with M. Bohl, the “Safeco Subrogors”) in connection with her

property located at 772 Fairview Avenue, Unit D, Annapolis, MD 21403, under a policy of

insurance that was in full force and effect on all relevant dates and times.

          16.    As a result of the aforesaid fire, claims were made on said insurance policies and,

upon payment, Safeco became subrogated to certain recovery rights and interests of the Safeco

Subrogors for monies paid thereunder, including the claims giving rise to the within cause of

action.
                                                    4
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 5 of 13



       17.     At all times relevant hereto, State Farm provided property insurance to Diane and

Richard Fox (the “Foxes”) in connection with their property located at 768 Fairview Avenue, Unit

F, Annapolis, MD 21403, under a policy of insurance that was in full force and effect on all

relevant dates and times.

       18.     At all times relevant hereto, State Farm provided property insurance to Lynda

Jahnigen (“Jahnigen” and, collectively with the Foxes, the “State Farm Subrogors”) in connection

with her property located at 768 Fairview Avenue, Unit C, Annapolis, MD 21403, under a policy

of insurance that was in full force and effect on all relevant dates and times.

       19.     As a result of the aforesaid fire, claims were made on said insurance policies and,

upon payment, State Farm became subrogated to certain recovery rights and interests of the State

Farm Subrogors for monies paid thereunder, including the claims giving rise to the within cause

of action.

       20.     At all times relevant hereto, Defendant, Apple Inc. (“Apple” or “Defendant”), upon

information and belief, was and is a California corporation with its principal place of business

located at 1 Infinite Loop, MS: 38-3TX, Cupertino, CA. Apple’s registered agent for service of

process is CT Corporation System, 818 W 7th Street, Suite 930, Los Angeles, CA 95014.

       21.     Defendant is in the business of designing, manufacturing, testing, inspecting,

assembling, marketing, selling, distributing, programming and/or updating laptop computers, and

component parts, including the Apple laptop (the “subject computer”) at issue in the instant case.

                                 JURISDICTION AND VENUE

       22.     This action is commenced in the United States District Court for the District of

Maryland pursuant to 28 U.S.C. § 1332, as there is diversity of citizenship between each of the

Plaintiffs and the Defendant and the amount in controversy exceeds $75,000.00.



                                                  5
              Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 6 of 13



        23.      Venue is proper in the United States District Court for the District of Maryland

pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving

rise to the claims occurred in this district and a substantial part of the property that is the subject

of this action is situated in this district.

                                     GENERAL ALLEGATIONS

        24.      Plaintiffs repeat the allegations set forth in the prior paragraphs of this Complaint as

though they were set forth at length herein.

        25.      Prior to November 24, 2017, Defendant designed, manufactured, tested, inspected,

assembled, marketed, sold, distributed, programmed, updated, and placed into the stream of

commerce the subject computer that was equipped with an electrical system, battery system

containing lithium-ion batteries, as well as a software system that was capable of being remotely

updated by Defendant even after the date of purchase.

        26.      Prior to November 24, 2017, Sheila Ross, the owner of the subject computer and

resident of 770 Fairview Avenue, Unit C, Annapolis, MD 21403 (the “subject property”),

purchased the subject computer.

        27.      Prior to November 24, 2017, the subject computer had the original operating system

in place, as well expected authorized updates downloaded onto the computer.

        28.      Prior to November 24, 2017, Sheila Ross operated and used the subject computer

in a foreseeable, normal, ordinary, and intended manner.

        29.      On or about November 24, 2017, a fire erupted at the subject property as a direct

result of an overheating event internal to the battery system in the subject computer.

        30.      Prior to the fire, the subject computer had not been modified, changed, altered,

misused or abused by Sheila Ross in any way beyond what was authorized, provided or anticipated

by Defendant after it had placed the subject computer into the stream of commerce.
                                                    6
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 7 of 13



       31.     The fire caused extensive damage to Plaintiffs’ insureds’ real and personal

property, and caused other consequential and incidental damages including clean-up costs, repair,

and other associated expenses and hardship besides, for which Plaintiffs were compelled to

reimburse their insureds.

       32.     As a result of the aforementioned fire, Plaintiffs each sustained damages in an

amount well in excess of $75,000.

                        COUNT I - STRICT PRODUCTS LIABILITY

       33.     Plaintiffs incorporate by reference the preceding averments as though the same

were set forth at length herein.

       34.     Defendant is engaged in the business of designing, manufacturing, testing,

inspecting, assembling, marketing, selling, distributing, programming and/or updating laptop

computers (where each is equipped with an operating system and software that can be updated

remotely after purchase).

       35.     Furthermore, Defendant specifically designed, manufactured, tested, inspected,

assembled, marketed, sold, distributed, programmed, updated and placed into the stream of

commerce the subject computer at issue in this case, which was itself equipped with an operating

system and software that can be updated remotely after purchase.

       36.     The subject computer was not improperly modified, changed, altered, misused, or

abused after Defendant placed the product into the stream of commerce.

       37.     Defendant knew, and intended, that the subject computer would be used by

members of the general public, and furthermore knew of the specific uses, purposes and

requirements for which said product would be utilized, including that Defendant intended to

authorize, facilitate and provide necessary future updates for the operating system and software

installed on the computer that might affect the operation of the subject computer.
                                                7
              Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 8 of 13



        38.    Defendant designed, manufactured, tested, inspected, assembled, marketed, sold,

distributed, programmed, updated, and placed into the stream of commerce the subject computer

in a defective and unreasonably dangerous condition, which ultimately led to a catastrophic failure

and/or malfunction.

        39.    Defendant knew, or should have known, that the computer would, and did, reach

Sheila Ross without substantial change in the condition in which it was originally selected and

sold.

        40.    The subject computer was not altered in any manner after the product originally left

the possession of Defendant (other than as authorized, recommended and/or facilitated by

Defendant) that caused or contributed to the fire.

        41.    Sheila Ross operated the computer in a foreseeable, normal, ordinary and intended

manner at all relevant times.

        42.    The fire and its resulting property damage were caused by the defective and

unreasonably dangerous condition of the subject product at the time it left the hands of Defendant,

including design defects, manufacturing defects, programming defects, and improper warnings

and instructions.

        43.    The fire and its resulting property damage were caused by the defective and

unreasonably dangerous condition of the product, including design defects, manufacturing defects,

programming defects, and improper warnings and instructions.

        44.    The aforementioned defects, and/or unreasonably dangerous conditions, existed at

the time Defendant placed the subject computer into the stream of commerce and were foreseeable

then; as well as after when Defendant may have facilitated the updating of the subject computer’s

operating system and software.



                                                 8
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 9 of 13



       45.     The subject computer was dangerous to an extent beyond that which would be

contemplated by the ordinary consumer who purchases it, with the ordinary knowledge common

to the community of its characteristics.

       46.     The probability of injury times the gravity of injury under the design of the subject

computer was and is more than the cost of an alternative reasonable design plus the diminished

utility resulting from modifying the design.

       47.     Common experience teaches that the fire would not have occurred in the subject

computer in the absence of such a defective and unreasonably dangerous condition.

       48.     The foreseeable risks associated with the design of the subject computer exceed all

benefits.

       49.     The defective and unreasonably dangerous conditions of the subject computer were

direct and proximate causes of the damages sustained by Plaintiffs.

       50.     The defective and unreasonably dangerous conditions of the subject computer

proximately caused a fire to occur at the subject property, which resulted in damages to Plaintiffs;

thus, Defendant is strictly liable under the common law and statutory products liability laws of

Maryland, Section 402A of the Restatement (2d) of Torts; and/or Restatement (3d) of Torts.

       51.     For these reasons, Defendant is strictly liable to Plaintiffs as a result of the

aforementioned fire wherein Plaintiffs each sustained damages in an amount well in excess

$75,000.

       WHEREFORE, Plaintiffs respectfully request judgment against Defendant in an amount

well in excess of $75,000 plus costs incident to this suit, delay damages, and such other relief as

this Honorable Court may deem appropriate under the circumstances.




                                                 9
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 10 of 13



                                   COUNT II – NEGLIGENCE

       52.     Plaintiffs repeat the allegations set forth in the prior paragraphs of this Complaint

as though they were set forth at length herein.

       53.     Defendant owed a duty of reasonable care to purchasers and users and the like with

regard to the designing, manufacturing, testing, inspecting, assembling, marketing, selling,

distributing, programming, updating, and placing into the stream of commerce the subject

computer; and breached said duty.

       54.     Defendant knew, and intended, that the subject computer would be used by

members of the general public, and furthermore knew of the specific uses, purposes and

requirements for which said product would be utilized, including that Defendant intended to

authorize, facilitate and provide necessary future updates for the operating system and software

installed on the computer that might affect the operation of the subject computer.

       55.     When the subject computer was distributed and sold, Defendant was aware that the

subject computer could be updated remotely with authorized software and operating system

updates, and it is likely that Defendant intended to facilitate such updates and in fact did facilitate

such programming updates.

       56.     The aforementioned damages were the direct and proximate result of the negligence

and careless conduct and/or acts or omissions of Defendant, by and through its employees, agents,

technicians, vendors, subcontractors, suppliers and/or servants, more specifically failing to

exercise reasonable care described as follows:

               a.      carelessly and negligently failing to design, manufacture, test, inspect,
                       assemble, market, sell, distribute, program, update and/or place into the
                       stream of commerce a properly functioning and defect-free computer,
                       which after reasonable and foreseeable use malfunctioned and/or
                       catastrophically failed;



                                                  10
Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 11 of 13



  b.    carelessly and negligently failing to properly design, manufacture, test,
        inspect, assemble, market, sell, distribute, program, update and/or place into
        the stream of commerce the subject computer free from defects, including
        but not limited to batteries and a battery system capable of functioning in a
        safe and appropriate manner – originally, as well as after Defendant may
        have facilitated authorized updates to the operating system and software of
        the subject computer;

  c.    carelessly and negligently failing to properly determine that the computer,
        including its component parts, were not in a safe condition, and free of all
        material defects, including but not limited to batteries and a battery system
        capable of functioning in a safe and appropriate manner – originally, as well
        as after Defendant may have facilitated authorized updates to the operating
        system and software of the subject computer;

  d.    carelessly and negligently designing, manufacturing, testing, inspecting,
        assembling, marketing, selling, distributing, programing, updating and/or
        placing into the stream of commerce the subject computer when it knew, or
        should have known, that the product was unsafe and unfit for its intended
        use, including but not limited to batteries and a battery system that was
        unsafe and unfit – originally and after Defendant may have facilitated
        authorized updates to the operating system and software of the subject
        computer;

  e.    carelessly and negligently designing, manufacturing, testing, inspecting,
        assembling, marketing, selling, distributing, programing, updating and/or
        placing into the stream of commerce the subject computer when Defendant
        knew, or should have known, that the product would be inadequate for the
        reasons for which it was purchased – originally and after Defendant may
        have facilitated authorized updates to the operating system and software of
        the subject computer;

  f.    carelessly and negligently designing, manufacturing, testing, inspecting,
        assembling, marketing, selling, distributing, programing, updating and/or
        placing into the stream of commerce the subject computer that had
        unreasonably dangerous electrical components (and/or programming as to
        the use of such components) that caused the product to catastrophically fail
        and/or malfunction - originally and after Defendant may have facilitated
        authorized updates to the operating system and software of the subject
        computer;

  g.    carelessly and negligently designing, manufacturing, testing, inspecting,
        assembling, marketing, selling, distributing, programing, updating and/or
        placing into the stream of commerce the subject computer that had
        unreasonably dangerous battery components (and/or programming as to the
        use of such components) that caused the product to catastrophically fail

                                  11
Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 12 of 13



        and/or malfunction - originally and after Defendant may have facilitated
        authorized updates to the operating system and software of the subject
        computer;

  h.    carelessly and negligently designing, manufacturing, testing, inspecting,
        assembling, marketing, selling, distributing, programing, updating and/or
        placing into the stream of commerce a dangerous and defective computer
        that Defendant knew, or reasonably should have known, exposed users to
        an unreasonable risk of harm - originally and after Defendant may have
        facilitated authorized updates to the operating system and software of the
        subject computer;

  i.    carelessly and negligently failing to properly and adequately design,
        manufacture, test, inspect, assemble, market, sell, distribute, program
        and/or update the subject computer prior to introducing the product into the
        stream of commerce and/or after facilitating authorized updates to the
        operating system and software of the subject computer and altering the
        functioning of the computer, including but not limited to the battery system;

  j.    carelessly and negligently failing to provide adequate and sufficient
        warnings and instructions with respect to the product, which rendered it
        defective and unreasonably dangerous - originally and after Defendant may
        have facilitated authorized updates to the operating system and software of
        the subject computer;

  k.    carelessly and negligently authorizing, recommending, programming and
        facilitating updates to the operating system and software so as to allow them
        to be downloaded to the subject computer which altered the functioning of
        the computer, including but not limited to the battery system;

  l.    carelessly and negligently authorizing, recommending, programming and
        facilitating updates to the operating system and software that Defendant
        knew, or should have known, rendered the product unsafe and unfit for its
        intended use;

  m.    carelessly and negligently authorizing, recommending, programming and
        facilitating updates to the operating system and software that Defendant
        knew, or should have known, were not free from defects and were not
        compatible with the computer and/or battery system already installed on the
        subject computer; and/or

  n.    carelessly and negligently failing to provide adequate and sufficient
        warnings and instructions with respect to the authorized updates to the
        operating system and software and the impact on the subject computer,
        which rendered it defective and unreasonably dangerous at the time of sale.


                                 12
             Case 1:20-cv-00651 Document 1 Filed 03/10/20 Page 13 of 13



       57.     As a direct and proximate result of Defendant’s aforementioned negligent and

careless actions and/or omissions, the aforementioned fire occurred and Defendant is liable to

Plaintiffs for the damages sustained.

       58.     For these reasons, Defendant is liable to Plaintiffs as a result of the aforementioned

fire, for which Plaintiffs each sustained damages in an amount well in excess of $75,000.

       WHEREFORE, Plaintiffs respectfully request judgment against Defendant in an amount

well in excess of $75,000, plus costs incident to this suit, delay damages, and for such other relief

as this Honorable Court may deem appropriate under the circumstances.

                                          JURY DEMAND

       Plaintiffs demand a trial by jury on all issues so triable.

       Respectfully submitted this 10th day of March, 2020.

                                        /s/ James D. Skeen
                                        James D. Skeen (00010)
                                        Terry L. Goddard Jr. (15460)
                                        SKEEN & KAUFFMAN, LLP
                                        1311 Cox Street
                                        Baltimore, MD 21211
                                        (410) 625-2252
                                        (410) 625-2292
                                        jskeen@skaufflaw.com
                                        tgoddard@skaufflaw.com

                                        Attorneys for Plaintiff




                                                  13
